 Case 4:20-cv-04045-SOH Document 11                   Filed 04/01/21 Page 1 of 2 PageID #: 47




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

MARCELLA TROXEL, as Parent and
Natural Guardian of BROOKLYN
WILLIAMS, a Minor                                                                         PLAINTIFF

v.                                      Case No. 4:20-cv-4045

BLYTHE LANE HOPKINS                                                                     DEFENDANT

                                               ORDER

        Before the Court is Plaintiff’s Motion to Dismiss. ECF No. 10. The Court finds that no

response is necessary and that the matter is ripe for consideration.

        An action may be dismissed by court order at a plaintiff’s request, on terms the Court considers

proper. Fed. R. Civ. P. 41(a)(2). Plaintiff states that both parties have “compromised and resolved

their differences” and seeks to have the matter dismissed with prejudice and that each side bear its own

costs and fees. The Court finds that language implies that a settlement has been reached between the

parties. Defendant has not opposed the motion or offered any contradictory statements.

        Upon consideration, the Court finds that good cause exists for the motion. Plaintiff’s Motion

to Dismiss is hereby GRANTED. This case is hereby DISMISSED WITH PREJUDICE, with each

side bearing its own fees and costs. If any party desires that the terms of a settlement be a part of the

record therein, those terms should be reduced to writing and filed with the Court within thirty (30) days

of the entry of this order. The Court retains jurisdiction to vacate this order upon cause shown that a

settlement has not been completed and further litigation is necessary.

        IT IS SO ORDERED, this 1st day of April, 2021.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
Case 4:20-cv-04045-SOH Document 11   Filed 04/01/21 Page 2 of 2 PageID #: 48
